Judgment of conviction of the County Court of Kings county reversed and new trial ordered, upon the ground that the trial court substantially erred in sustaining the objection to the inquiry addressed to the character witness at folio 395 [395], asking for defendant’s reputation for peace and quietness; and also in not unequivocally instructing the jury to disregard the comment of the district attorney in summing up at folios 333-385. Thomas, Carr, Mills and Rich, JJ., concurred; Jenks, P. J., concurred on the first ground stated.